Citation Nr: 0839191	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  07-16 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date earlier than May 8, 2000, 
for the payment of VA compensation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign wars


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to December 
1960, with approximately three years, seven months of prior 
service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 determination of the 
Department of Veterans Affairs Regional Office (RO) in 
Louisville, Kentucky.  In April 2008, the veteran testified 
before the undersigned at the RO via videoconference.  A 
transcript of that hearing has been incorporated into the 
claims file.


FINDINGS OF FACT

1.  In December 1960, the veteran was placed on the Temporary 
Disability Retirement List (TDRL) due to conversion reaction 
with left leg and hand weakness.

2.  In a July 1961 rating decision, the veteran was granted 
service connection and assigned a 30 percent rating for 
conversion reaction, manifested by weakness and stiffness in 
the left hand and fingers, including the shoulder, effective 
December 16, 1960.

3.  The veteran was in receipt of military retirement pay in 
lieu of VA disability compensation.

4.  The veteran was removed from the TDRL effective June 30, 
1962, and his military retirement pay discontinued.  The 
Department of the Air Force informed the veteran that same 
month. 

5.  In July 1962, the Department of the Air Force informed VA 
that disability severance pay had been paid to the veteran.  

6.  On May 8, 2000, the RO received a photocopy of Veteran's 
Application for Compensation or Pension (VA Form 8-526e) that 
was signed by the veteran and dated in October 1960; the RO 
interpreted this application as the veteran's attempt to 
reopen his claim for compensation for service-connected 
conversion reaction manifested by stiffness and weakness in 
the left hand, fingers and shoulder.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 8, 2000, 
for the payment of disability compensation for service-
connected conversion reaction with weakness of the left hand, 
fingers and shoulder are not met.  38 U.S.C.A. §§ 5110, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.

In this respect, through a November 2007 notice letter, the 
RO notified the veteran of the legal criteria governing his 
claim and the evidence that had been considered in connection 
with his claim.  Thereafter, the veteran was afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received notice of the information and evidence 
needed to substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that the notice letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also requested that the 
veteran submit evidence in his possession in support of his 
claim.

Also in regard to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.

Although the complete notice required by the VCAA was not 
provided until after the adverse RO decision on appeal, "the 
appellant [was] provided the content- complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Consequently, the Board does not find that any late notice in 
this case under the VCAA requires remand to the RO, and the 
more detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Otherwise, nothing about 
the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  Here, relevant evidence is associated with the 
claims file, and the veteran has not alleged that there are 
any outstanding records probative of his claim that need to 
be obtained.  In this regard, the veteran testified in April 
2008 that he had given all evidence to VA.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required by 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

Facts

A review of the veteran's service records shows that in 
October 1960 the veteran filed a statement (AF Form 452) 
stating that he was being processed for separation from the 
Air Force and had been advised that he was entitled to file 
an application for compensation from the Veterans 
Administration.  He further indicated on this form that he 
had filed an application for disability compensation, VA Form 
8-526.  

The veteran's service records show that he was advised in 
December 1960 that he was being placed on the TDRL due to 
conversion reaction, effective December 15, 1960.    

In a July 1961 rating decision, the RO granted service 
connection for conversion disorder and assigned a 30 percent 
rating effective in December 1960.  The veteran was notified 
of that decision in a letter dated in July 1961.  The 
notification letter requested that the veteran elect VA 
disability compensation or military retirement pay as 
veterans may not receive full payments of retirement pay from 
the Armed Services and VA compensation at the same time.  The 
veteran was also informed that any failure to respond to the 
RO's letter would warrant an assumption that the veteran had 
elected to receive military retirement pay.  Regarding the 
option to continue to receive military pay without any 
further correspondence, the veteran was informed that if he 
did not desire to receive compensation at that time he would 
not be barred from making a subsequent election to receive 
such benefits from VA as it may be elected or re-elected at 
any time.  The veteran did not respond to the RO's July 1961 
letter.

By letter dated in June 1962, the veteran was informed that 
he was being removed from TDRL and discharged by reason of 
physical disability and his military retirement pay 
discontinued, effective June 30, 1962.  He was also informed 
that he was entitled to receive disability severance pay.  A 
record from the Department of Air Force to VA shows that the 
veteran was paid disability severance pay in July 1962.  

On May 8, 2000, the RO received a photocopy of the Veteran's 
Application for Compensation or Pension that was signed by 
the veteran and dated in December 1960.  The disability 
claimed was "orthopedic/neurologic".  (The original of the 
application form was received by VA in December 1960.)

On VA Form 21-4142, received in July 2000, the veteran stated 
that no claim was being filed or had been filed and that he 
was just trying to find out his status with VA.  He noted 
that he had been discharged in June 1962 and medically 
retired on 30 percent disability.  He added that he had 
"never been able to find out anything".

In the notice of disagreement dated in March 2005, the 
veteran's representative argued that the provisions of M21-1, 
Part IV, Chapter 21, Paragraph 21.03, require that the 
veteran be notified when he is removed from TDRL status and 
encouraged to reopen a claim for compensation and that this 
provision was not followed in the veteran's case.  Thus, he 
argues that the veteran be given retroactive compensation 
back to June 1962.

The veteran testified at a Board hearing in April 2008 that 
he received military pay until June 1962 when he was "cut 
off".  He said that he did not receive any notification from 
VA after June 1962 until 2004.  He and his representative 
reiterate their previous argument that M21-1, Part IV, 
Chapter 21, Paragraph 21.03, requires that the veteran be 
notified when he is removed from TDRL status and encouraged 
to reopen a claim for compensation and that that was not 
accomplished in the veteran's case.  The veteran also stated 
that it was not until he retired from public work at age 62 
when his insurance expired that someone told him he should be 
"drawing" compensation from VA.  

Pertinent Law

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. §3.400. In particular, the 
effective date of the grant of benefits based on a reopened 
claim shall be the date of receipt of claim or the date 
entitlement arose, whichever is later. 38 C.F.R. § 3.400(r).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit." 38 C.F.R. § 3.1(p).  A specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  38 
C.F.R. § 3.151(a).  An informal claim is "[a]ny communication 
or action indicating an intent to apply for one or more 
benefits."  38 C.F.R. § 3.155(a).  When a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155(c).  VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims-formal and informal-for benefits and 
is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).



Discussion

The Board notes at the outset that the Department of the Air 
Force discontinued the veteran's military retirement pay when 
it removed him from the TDRL.  Therefore, this case does not 
involve the issue of waiver of military retirement pay or a 
reelection in favor of VA disability compensation over 
military retirement pay.  As such, the regulatory provisions 
pertaining to military retirement pay and effective dates for 
election and/or reelection (see 38 C.F.R. §§ 3.750, 
3.400(j)(1), and 3.401(e)(3)) are not applicable.  

The veteran asserts in his statements and hearing testimony 
that M21-1, Part IV, Chapter 21, Paragraph 21.03, requires 
that the veteran be notified when he is removed from TDRL 
status and encouraged to reopen a claim for compensation and 
that this provision was not followed in his case.  Thus, he 
argues that he should be given retroactive compensation back 
to June 1962.  In this regard, while the current version of 
the M21-1 (see M21-1, Part IV, Chapter 21, Subchapter I 
(21.03)) does contain a provision for notifying the veteran 
of his or her rights regarding reinstatement of benefits 
following the veteran's discharge from the TDRL, the RO was 
not under any such explicit duty to notify the veteran in 
1962.  

Similarly, the Board notes that the current version of 38 
C.F.R. § 3.157(b)(1), provides that, "The date of a uniformed 
service examination which is the basis for granting severance 
pay to a former member of the Armed Forces on the [TDRL] will 
be accepted as the date of receipt of claim."  However, as 
the pertinent provision regarding uniform service 
examinations contained in 3.157(b)(1) was not in effect in 
1962, and there is no indication that the provision was 
intended to have retroactive effect, further consideration of 
an earlier effective date pursuant to this provision is not 
warranted.

As noted above, the effective date for a reopened claim shall 
be the date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  
Thus, the Board finds that May 8, 2000, is the proper date 
that the veteran filed to reopen or reestablish a claim for 
payment of VA disability compensation for service-connected 
conversion disorder with left upper extremity weakness.  
There is no written communication or medical evidence prior 
to that date that could be interpreted as a formal or 
informal claim for benefits that would provide a basis for 
reopening the veteran's claim following the discontinuance of 
military retirement pay in June 1962.  See 38 C.F.R. 
§ 3.157(b)(2).  In this regard, 
the Board finds that notification from the Department of the 
Air Force of the veteran's removal from the TDRL in July 1962 
did not constitute an informal claim to establish payment of 
his previously waived VA disability compensation.  38 C.F.R. 
§ 3.155.  Notice of this action in no way indicated "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  Id.

In sum, the record presents no basis for assignment of an 
effective date for the payment of VA compensation for 
conversion reaction, manifested by stiffness and weakness in 
the left hand, fingers and shoulder, prior to May 8, 2000.  
In this regard, the Board emphasizes that the law and 
regulations governing effective dates are very specific and 
the Board is bound by them.  In reaching this determination, 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision. 38 U.S.C.A. § 5107.


ORDER

The claim for an effective date earlier than May 8, 2000, for 
the payment of VA compensation is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


